ORDER
By order filed on November 13, 2015, we suspended respondent John Nwabuwane Akwuba from the practice of law for a minimum of 60 days, effective 14 days from the date of the filing of the order. By order filed on November 25, 2015, we amended the conditions of probation to which respondent would be bound upon reinstatement. On January 25, 2016, we conditionally reinstated respondent to the practice of law, effective January 26, 2016, subject to successful completion of the professional responsibility portion of the state bar examination by November 25, 2016, and placed him on disciplinary probation. Respondent did not file proof of successful completion of the professional responsibility portion of the state bar examination by November 25, 2016. On December 28, 2016, we revoked respondent’s conditional reinstatement under Rule 18(e)(3), Rules on Lawyers Professional Responsibility, effective 10 days from the date of the filing of the order. Respondent has now filed an affidavit seeking reinstatement in which he states that he has successfully completed the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the flies, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent John Nwabuwane Akwuba is reinstated to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our January 25, 2016, order. Such probation shall continue until June 4, 2018.
BY THE COURT:
/§/-
David R. Stras Associate Justice